Citation Nr: 1233920	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-20 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back condition.  

2.  Entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected fracture of the mid-shaft and neck of the right femur with nail fixation and postoperative scars (right leg disability).  


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1969 to September 1971. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of March 2009 and August 2010 by the Department of Veterans Affairs (VA) San Juan, Puerto Rico Regional Office (RO). 

The issue of entitlement to service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right leg disability is not productive of more than malunion of the femur with a slight hip and knee disability; he can toe out more than 15 degrees; and cross his legs.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for the Veteran's right leg disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Codes (DC) 5250-5255 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2009 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate his claim for an increased rating and of his and VA's respective duties for obtaining evidence.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his post-service private medical treatment.  The Veteran was afforded a VA compensation and pension examination germane to his claim on appeal.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Increased Rating for Right Leg Disability

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

A brief history of the Veteran's claim is instructive.  The Veteran initially injured his right leg in an in-service car accident in September 1970.  He fractured his right femur, and underwent surgery to repair the fracture.  He sought service connection for residuals of this injury shortly after service.  The RO granted service connection in a July 1972 rating decision, assigning a noncompensable rating.  The Veteran later sought an increased rating.  In an April 1998 rating decision, the RO increased his rating to 10 percent.  

The Veteran filed the claim at issue here in January 2009.  He underwent a VA examination in February 2009.  The RO denied his claim in March 2009.  The Veteran filed a timely Notice of Disagreement, and in April 2010, the RO issued a Statement of the Case.  The Veteran filed a timely Substantive Appeal.

Prior to this case's arrival at the Board, the Veteran sought service connection for right knee and hip disabilities.  In an August 2010 rating decision, the RO granted service connection for the Veteran's right hip and right knee degenerative joint disease as secondary to the femur fracture, assigning 10 percent ratings for each joint.  

The Veteran's right leg disability has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5255, contemplating impairment of the femur.  Malunion of the femur with slight knee or hip disability is assigned a 10 percent rating.  Malunion of the femur with moderate knee or hip disability is assigned a 20 percent rating.  Malunion of the femur with marked knee or hip disability is assigned a 30 percent rating.  Fracture of the surgical neck of the femur with false joint is assigned a 60 percent rating.  Fracture of the shaft or the anatomical neck of the femur with nonunion, without loose motion, and with weightbearing preserved with the aid of a brace is assigned a 60 percent rating.  Fracture of the shaft or the anatomical neck of the femur with nonunion and with loose motion (spiral or oblique fracture) is assigned an 80 percent rating, the highest possible under this Code.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Again, in this case, the Veteran seeks an increased rating for his service-connected right leg disability.  For the reasons that follow, the Board determines that the Veteran is not entitled to an increased, 20 percent rating.  

The Veteran underwent a VA examination in February 2009.  The Veteran complained of right knee and hip pain describing the pain as stabbing.  The Veteran also reported suffering from decreased speed of joint motion and flare-ups every two to three weeks.  

Upon examination, the Veteran was found to have a normal gait with no evidence of abnormal weight bearing.  The Veteran did have tenderness over his right hip, as well as crepitation and a patellar abnormality with his right knee.  X-rays showed that the Veteran had status post internal fixation of right femoral fracture with intramedullary rod.  

Range of motion testing revealed that the Veteran had hip flexion of 0-118 degrees, extension of 0-26 degrees, and abduction of 0-42 degrees.  The Veteran was able to cross his right leg over his left, and he could turn his toes out greater than 15 degrees.  The Veteran did have increased pain with repetitive motion.  With regard to his right knee, the examiner found that the Veteran had flexion of 130 degrees and extension of 0 degrees.  The Veteran had both pain and additional loss of motion with repetitive motion; the Veteran lost 5 degrees of both flexion and extension with repetitive motion.  

The examiner diagnosed the Veteran as suffering from right knee degenerative joint disease and right mid-shaft femoral fracture status post internal fixation with intramedullary rod.  He was also diagnosed as suffering from right trochanteric bursitis resulting in right hip pain.  Both his hip and knee pain were reported to result in significant effects on his occupation.  

The Veteran underwent another VA examination in conjunction with his service connection claims for his knee and hip in July 2010.  With regard to his right hip, the Veteran reported suffering from deformity, instability, pain, stiffness, weakness, incoordination, locking and tenderness.  With regard to his right knee, the Veteran reported suffering from giving way, pain, stiffness, weakness, incoordination, decreased speed, locking, warmth, swelling, and tenderness.  The Veteran reported suffering from severe flare-ups of both his right hip and right knee conditions.  

Upon examination, the Veteran was reported to have a normal gait.  His right knee had crepitus, tenderness, and grinding.  His right hip had crepitus and tenderness.  

Range of motion testing of the right hip revealed flexion of 0-95 degrees, extension of 0-15 degrees, and abduction of 0-25 degrees.  The Veteran was able to cross his right leg over his left, and he could turn his toes out 15 degrees.  There was objective evidence of pain with repetitive motion, but repetitive motion did not result in any further limitation of motion.  Range of motion testing of the right knee revealed flexion of 0-110 degrees and extension of 0 degrees.  Repetitive motion did not result in pain or further limitation of motion.  

X-rays of the right hip revealed narrowing of the hip joints and mild changes of the pelvic bones.  The Veteran had mild degenerative changes in his right hip, but no evidence of fracture or dislocation.  X-rays of the right knee revealed mild degenerative changes.  

The examiner diagnosed the Veteran as suffering from degenerative joint disease of the right hip and subtrochanteric bursitis secondary to degenerative joint disease of the right hip.  The examiner also diagnosed the Veteran as suffering from mild degenerative joint disease of both knees, affecting the right more than the left.  The examiner stated that these disabilities resulted in significant effects on the Veteran's usual occupation.  

In light of this evidence, the Board finds that an increased, 20 percent rating is not warranted.  Again, under the applicable Diagnostic Code, malunion of the femur with moderate knee or hip disability is assigned a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  In this case, both VA examinations show that the Veteran suffers from hip and knee disabilities as a result of his right leg disability.  These same examinations, however, show that the Veteran's knee and hip disabilities are no more than slight.  The examinations show that the Veteran has nearly full range of motion in his right hip; full flexion of the hip is 125 degrees, and full abduction of the hip is 45 degrees.  38 C.F.R. § 4.71, Plate I.  The July 2010 VA examination showed the most loss of range of motion in the hip, recording flexion of 95 degrees and abduction of 25 degrees, levels that are not severe enough to warrant compensable ratings on their own.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5252 (assigning a 10 percent rating for flexion limited to 45 degrees) and 5253 (assigning a 20 percent rating for limitation of abduction to 10 degrees).  The examinations also show that the Veteran's right knee has nearly full range of motion; full range of motion of the knee is flexion of 140 degrees and extension of 0 degrees.  38 C.F.R. § 4.71, Plate I.  Here, the examinations show that the Veteran has flexion of 130 and 110 degrees, and extension of 0 degrees.  Though the February 2009 VA examination showed that the Veteran lost 5 degrees of extension and flexion with repetitive motion, these losses are still above the point to warrant a compensable rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 (assigning a 10 percent rating for flexion limited to 45 degrees) and 5261 (assigning a 10 percent rating for extension limited to 10 degrees).  Finally, X-rays showed only mild degenerative changes in both the Veteran's right knee and right hip.  Given these findings, the Board finds that the Veteran's right leg disability is accompanied by only slight knee and hip disabilities, warranting the 10 percent rating assigned.  

Further, no other Diagnostic Code would result in the Veteran's receiving a higher rating.  Disabilities of the hip and thigh are rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5250-5255.  Code 5250 covers ankylosis of the hip; the Veteran's hip has never been found to be ankylosed, precluding a rating under this Code.  Diagnostic Codes 5251 and 5252 cover limitation of extension of the thigh and limitation of flexion of the thigh, respectively.  The Veteran's extension and flexion are greater than the levels contained in the Codes.  Diagnostic Code 5253 covers impairment of the thigh.  The highest rating available under this Code is a 20 percent rating, assigned for limitation of abduction of the thigh with motion lost beyond 10 degrees.  The Veteran's abduction has consistently found to be greater than this level, precluding a 20 percent rating under this Code.  Finally, Diagnostic Code 5254 covers flail joint of the hip; as the Veteran does not suffer from this condition, it is inapplicable.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2011).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The evidence shows that the Veteran suffers from residuals of an in-service femur fracture resulting in hip and knee disabilities.  These symptoms are contemplated under the applicable rating criteria for impairment of the hip, and the Veteran is also separately compensated for his particular hip and knee disabilities.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board finds that the Veteran's right leg disability results in malunion of the femur with slight knee or hip disability.  As a result, the Board concludes that the criteria for an increased rating have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, DCs 5250-55.




ORDER

An increased rating for fracture of the mid-shaft and neck of the right femur with nail fixation and postoperative scars is denied.


REMAND

The Veteran also seeks service connection for a low back condition.  For the reasons that follow, his claim shall be remanded.  

Generally, in order to grant a service connection claim, the Board must find competent evidence that the Veteran currently suffers from a disability, of an in service incurrence or aggravation of that disability, and of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Further, service connection may be granted for a disability shown to be secondary to an already service-connected disorder.  See 38 C.F.R. § 3.310 (providing that "a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected").  

Here, it is clear that the Veteran currently suffers from a low back condition.  The Veteran underwent a VA spine examination in March 2009.  After examining the Veteran, the examiner diagnosed him as suffering from mild lumbar spondylosis and discogeneic disease, dorsal myositis, clinical dorsal kyphosis, and joint space narrowing.  

The RO denied the Veteran's claim, relying on an examiner's report that the Veteran did not injure his back during his active service, and that his current back condition was not related to his active service or to his service-connected right leg disability.  Specifically, the examiner stated that at the time of his fracture, the Veteran did not complain of mid or low back pain.  He stated that the Veteran's service treatment records are silent for complaints or treatment for back pain, and that the Veteran has a physically demanding job with the Post Office.  The examiner stated that the thigh and back are different anatomical areas with different nerve supplies and bony structure that are unrelated to one another.  As a result, he stated that it is his opinion that the Veteran's back condition is not caused by or the result of his service-connected right leg condition.  Instead, he stated that his back conditions are due to the natural process of aging.  

The problem, however, is that the Veteran did complain of back pain during his active service.  The Veteran's service treatment records show that he was injured in a car accident in September 1970.  He was brought to the hospital complaining of a back injury, abrasions, contusions, and lacerations.  The Veteran was diagnosed as suffering from a right femur fracture.  He underwent surgery, and was hospitalized until January 1971.  

The Veteran's report of medical examination at separation did not note that he was then suffering from any spine disability.  The examination did, however, note that the Veteran suffered a fracture of the midshaft and neck of his right femur.  The examination also recommended that the Veteran avoid crawling, stooping, running, jumping, prolonged standing, or marching.  The Veteran's July 1971 report of medical history at separation is not clear whether the Veteran was reporting that he suffered from back trouble of any kind or not, as he checked both boxes.  

In this case, the failure of the examiner to address the fact that the Veteran did complain of back pain in conjunction with his September 1970 car accident renders his examination inadequate for rating purposes.  Further, subsequent to this examination, the Veteran has been service-connected for his right knee and hip disabilities.  As they were not yet service-connected at the time of his examination, the examiner did not consider whether the Veteran's low back condition may be secondary to either of these disabilities.  Accordingly, this claim must be remanded in order that the Veteran may undergo a new examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's VA treatment records dated from February 2009 and thereafter should be obtained and associated with his claims folder.  

2.  Following this development, the Veteran should be scheduled for a VA examination to determine the current nature and etiology of his low back disabilities.  The examiner should review the Veteran's claims file - including his service records - and should indicate in the report provided that this review was accomplished.  

After examining the Veteran, the examiner is asked to answer the following questions:

a) From what low back disabilities does the Veteran currently suffer?

b) Is it at least as likely as not that the Veteran's current low back disabilities are related to his active service, including his September 1970 car accident?

c) Is it at least as likely as not that the Veteran's current low back disabilities are secondary to his service-connected disabilities, namely his right knee, hip, and leg disabilities.  That is, are any of his low back conditions proximately due to or the result of his service-connected disabilities, or have any low back conditions undergone an increase in severity that is proximately due to or the result of his service-connected right hip, knee and leg disabilities?  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  The RO shall then readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


